RECORD IMPOUNDED

                         NOT FOR PUBLICATION WITHOUT THE
                       APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4900-16T1
                                                  A-4901-16T1

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

A.S.C. and W.L.-R.,

     Defendants-Appellants.
___________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF M.L.-C. and W.J.L.-C., Minors.
___________________________________

              Submitted May 31, 2018 – Decided July 9, 2018

              Before    Judges    Haas,    Rothstadt     and   Gooden
              Brown.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Essex County,
              Docket No. FG-07-0154-17.

              Joseph E. Krakora, Public Defender, attorney
              for appellant A.S.C. (Albert M. Afonso,
              Designated Counsel, on the brief).

              Joseph E. Krakora, Public Defender, attorney
              for appellant W.L.-R. (Victor E. Ramos,
              Assistant Deputy Public Defender, of counsel
              and on the briefs).
             Gurbir S. Grewal, Attorney General, attorney
             for respondent (Jason W. Rockwell, Assistant
             Attorney General, of counsel; Lisa Cerasia,
             Deputy Attorney General, on the brief).

             Joseph E. Krakora, Public Defender, Law
             Guardian, attorney for minors (Noel C. Devlin,
             Assistant Deputy Public Defender, of counsel
             and on the brief).

PER CURIAM

       In   these    back-to-back   appeals,     which   we   consolidate   for

purposes of issuing a single opinion, defendants A.S.C.1 (mother)

and W.L.-R. (father), a married couple, appeal from the June 30,

2017   judgment      of   guardianship   that    terminated   their   parental

rights to their daughter, M.L.-C., born in May 2014, and son,

W.J.L.-C., born in August 2015.          A.S.C.2 argues that plaintiff New

Jersey Division of Child Protection and Permanency (Division)

failed to prove each prong of                the "best interests" standard

codified     in     N.J.S.A.   30:4C-15.1(a)     by   clear   and   convincing

evidence, and the trial court failed to adequately consider her

status as a victim of domestic violence under each prong.                W.L.-

R. argues the "court's factual findings as to prong[s] one and

three" are erroneous because the record does not support a finding



1
   Pursuant to Rule 1:38-3(d), we use initials to protect the
confidentiality of the participants in these proceedings.
2
   A.S.C. has three older children with different fathers. None
of those children were in her care or involved in this appeal.

                                         2                             A-4900-16T1
that the children were harmed, and the Division failed to address

his psychotherapeutic needs as well as the merits of a best

interest rule out, and improperly suspended his visitation.                         The

Law Guardian supported termination before the trial court and, on

appeal,   joins    the   Division   in       urging     us   to   affirm.       Having

considered the parties' arguments in light of the record and

applicable legal standards, we affirm.

     N.J.S.A. 30:4C-15.1(a) requires the Division to petition for

termination   of    parental   rights        on   the    grounds    of   the     "best

interests of the child" if the following standards are met:

           (1) The child's safety, health, or development
           has been or will continue to be endangered by
           the parental relationship;

           (2) The parent is        unwilling or unable to
           eliminate the harm       facing the child or is
           unable or unwilling       to provide a safe and
           stable home for the       child and the delay of
           permanent placement       will add to the harm3
           . . . ;

           (3) The [D]ivision has made reasonable efforts
           to provide services to help the parent correct
           the circumstances which led to the child's
           placement outside the home and the court has
           considered alternatives to termination of
           parental rights; and

           (4) Termination of parental rights will not
           do more harm than good.

3
   "Such harm may include evidence that separating the child from
his resource family parents would cause serious and enduring
emotional or psychological harm to the child." N.J.S.A. 30:4C-
15.1(a)(2).

                                         3                                     A-4900-16T1
     On December 20, 2016, the Division filed a verified complaint

to terminate defendants' parental rights and award the Division

guardianship of M.L.-C. and W.J.L.-C.       Judge Nora J. Grimbergen

conducted   a   three-day   guardianship   trial,   during   which   the

Division presented the testimony of caseworkers Marisol Ortega and

Diana Trail, both of whom detailed the Division's involvement with

defendants beginning in 2014, as well as Dr. Antonio Burr, the

Division's expert in the field of forensic psychology who conducted

psychological and bonding evaluations at the Division's request.

In addition, numerous documentary exhibits were admitted into

evidence.

     We will not recite in detail defendants' extensive history

of domestic violence and substance abuse that, despite W.L.-R.'s

persistent denials, resulted in the Division referring A.S.C. to

a domestic violence shelter on at least three separate occasions

and A.S.C. obtaining numerous temporary restraining orders (TRO)

against W.L.-R.    On one occasion, A.S.C.'s injuries were so severe

that she appeared at the Division's office in a wheelchair with a

full-length brace on one leg and bruises on her face, arms, back

and buttock.    Initially, A.S.C. claimed that she had fallen in the

bathtub but later confided in a domestic violence liaison that

W.L.-R. had beaten her and that the abuse had been ongoing since


                                  4                             A-4900-16T1
2014.   She expressed fear that W.L.-R. would kill her and reported

that after the children were born, they witnessed the violence and

had problems sleeping.   Nonetheless, after each incident, A.S.C.

ultimately left the shelter, dismissed the restraining order,

reconciled with W.L.-R., and resumed their turbulent relationship.

Because neither defendant was employed, they survived on W.L.-R.'s

supplemental social security income.

     On January 16, 2015, after A.S.C. left the domestic violence

shelter the first time, the Division obtained custody of M.L.-C.,

then two-years-old, based on the Division's continued concerns

about domestic violence and alcohol abuse by both defendants.    The

Division referred both defendants for substance abuse assessments,

psychological evaluations, and parenting skills education.         In

addition, A.S.C. was referred for domestic violence counseling and

W.L.-R. was referred to a batterer's intervention program. Because

of their compliance with the services, the Division returned M.L.-

C. to defendants' custody on May 27, 2015.   However, the Division

provided in-home counseling and a parent aide due to continued

concerns about domestic violence between the couple.

     After W.J.L.-C. was born in August 2015, defendants separated

again and obtained reciprocal TROs against each other.   W.L.-R.'s

TRO against A.S.C. was due to "her aggressive behavior toward him



                                 5                          A-4900-16T1
in front of the children"4 and A.S.C.'s TRO against W.L.-R. was

based on allegations that he had threatened to beat her and cut

her into pieces.      On October 2, 2015, W.L.-R. was granted physical

custody of both children by court order under the non-dissolution

("FD") docket, which order required that A.S.C.'s visitation with

the children be supervised.       Ultimately, the parties reconciled.

However, amidst new allegations of domestic violence5 and substance

abuse6 by W.L.-R., as well as concerns about his care of M.L.-C.,

a   special   needs    child   whose   occupational   therapy    had   been

terminated    due     to   W.L.-R's    repeated   cancellation    of    her

appointments, the Division executed an emergency removal of both

children on November 20, 2015, due to continued concerns about

their safety.

      Initially, M.L.-C. was placed in St. Clare's Home for Children

and remained there until September 2016, when she was placed along

with W.J.L.-C. with a resource parent who was a family friend


4
   The trial court later determined that W.L.-R.'s allegations of
domestic violence were unsubstantiated and dismissed his TRO.
5
   In November 2015, there was an allegation that during a verbal
altercation, W.L.-R. barricaded A.S.C. in a room in front of the
children and M.L.-C.'s therapist, and snatched W.J.L.-C. from
A.S.C.'s arms during the ensuing scuffle.
6
   In October 2015, W.L.-R. tested positive for cocaine and was
referred for treatment which he did not complete. Although W.L.-
R. claimed his noncompliance was due to his hospitalization, he
never provided any documentation to support his claim.

                                       6                           A-4900-16T1
identified by W.L.-R.        Both caseworkers observed good interaction

and affection between the resource parent and the children and

were   satisfied     with    the    care       the   children   were    receiving,

particularly    M.L.-C.       who     was      attending    all   her       doctors'

appointments.      During the course of the protective services and

guardianship litigation, the Division assessed a total of seven

family members and friends identified by defendants as potential

caregivers for the children, but none were viable options.                       Five

were ruled out for reasons personal to them, and W.L.-R.'s two

paternal cousins who were identified later in the litigation were

ruled out based on the best interests of the children because the

Division's expert recommended against removing the children from

their resource parent at that time.

       After the children were removed from defendants, the Division

referred    defendants      for    psychological      evaluations      as   well    as

couples and individual counseling.               W.L.-R. was also referred for

substance abuse treatment and A.S.C. was referred for another

substance    abuse   assessment.            However,     defendants     failed      to

complete any of the programs and were discharged.                   W.L.-R. never

completed the intake for substance abuse treatment, claiming he

needed emergency surgery for which he provided no documentation,

and A.S.C. failed to appear for her assessment.                 A.S.C. explained

to Ortega that she did not complete her individual counseling to

                                           7                                 A-4900-16T1
address past sexual abuse, domestic violence and parenting skills

because her therapist urged her to leave W.L.-R, which she refused

to consider. On July 14, 2016, both defendants enrolled themselves

at the Lennard Clinic for substance abuse treatment.                Despite

producing    diluted   urine    samples,   A.S.C.   tested   positive     for

alcohol, cocaine and opiates, and was recommended for inpatient

treatment.    W.L.-R. tested positive for alcohol and opiates and

was admitted into the Opioid Maintenance Outpatient Treatment

Program.     However, on September 22, 2016, both defendants were

incarcerated and did not complete their treatment.7

     As to visitation, according to Ortega, A.S.C. was consistent

with visitation "for the most part" but smelled of alcohol during

a number of the visits, had difficulty handling both children at

the same time, and brought the children inappropriate snacks

despite    being   cautioned.     W.L.-R.'s   visitation     was   suspended

following a February 12, 2016 incident, during which W.L.-R. became

verbally aggressive and attempted to prevent Ortega from leaving

his home by blocking the elevator door from closing once she was

inside.     Ortega had gone to W.L.-R.'s home for a family team

meeting.    However, during the meeting, W.L.-R.'s only concern was


7
   The reason for the      incarceration is unclear in the record.
W.L.-R. was released on    November 5, 2016, but did not notify the
Division until December    7, 2016. At the time of the guardianship
trial, A.S.C. was still    in custody.

                                     8                               A-4900-16T1
A.S.C.'s whereabouts and he accused the Division of "taking her

side," showing Ortega empty alcohol bottles he claimed A.S.C. had

drank and empty heroin baggies he claimed he and A.S.C. had used.

Due to his demeanor and actions during the meeting, the Division

obtained court approval to suspend W.L.-R.'s visitation based on

worker   safety      concerns.       Thereafter,    his    visitation    was

reinstated,    and   in   October   2016,   while   both   defendants   were

incarcerated, the Division arranged visitation with the children

at the jail.   After W.L.-R. was released from jail, his visitation

was reportedly consistent and appropriate.

     On November 4, 2016, the permanency goal was changed from

reunification to adoption due to defendants' failure to comply

with services.        Dr. Burr conducted psychological and bonding

evaluations of W.L.-R. on March 21 and A.S.C. on March 24, 2017.

He also conducted a bonding evaluation with the resource parent

on March 21, 2017.         Dr. Burr opined that both parents had a

decreased capacity to parent and provided an unacceptable risk of

harm to the children.            From a psychological perspective, he

concluded that it would be in the children's best interests for

defendants' parental rights to be terminated, and for the children

to be adopted by the resource parent, in order for the children

to achieve permanency with a parent who was able to provide them



                                      9                             A-4900-16T1
with a secure and caring environment that would enable them to

focus on their developmental tasks.

      After administering psychometric tests, Dr. Burr noted that

A.S.C., who had a fifth grade education, had limited insight and

poor reasoning, social comprehension and judgment.              Dr. Burr

described    A.S.C.   as   "clinically   fragile"   and   vulnerable    to

dependency based on her history, which included being gang-raped

as a teenager and drinking at an early age.            According to Dr.

Burr, A.S.C. suffered from dependent personality disorder, which

manifested itself with a pervasive and excessive need to be taken

care of that lead to submissive behaviors and fears of separation.

Dr.   Burr   concluded     that   A.S.C.'s   cognitive    and   adaptive

disabilities limited her ability to parent effectively and that

she could not be independent and leave the relationship with W.L.-

R. even to protect herself and her children.        Dr. Burr opined that

even if she severed her relationship with W.L.-R., she did not

have the intellectual or adaptive capacity to parent independently

and no further services the Division could offer would result in

substantial change.

      Regarding the bonding evaluation, Dr. Burr opined that there

was no "poignancy" between A.S.C. and the children and that the

children's attachment to her was "indifferent," in that they showed

no behaviors towards her as a primary parental figure from whom

                                   10                            A-4900-16T1
they expected to receive care or nurturing.               Dr. Burr acknowledged

that A.S.C. was affectionate towards the children, able to keep

them engaged for the fifty-minute evaluation, and there was no

evidence of aversion, major problems or rejection.                      However,

according to Dr. Burr, overall, A.S.C. did not engage the children

in a manner that showed she understood their level of development

and had no real appreciation for M.L.-C.'s special needs.

       As to W.L.-R., Dr. Burr testified that he was not a reliable

historian as his narrative fundamentally differed from the data

in the record, particularly his denial of domestic violence and

substance abuse despite multiple corroborated instances.                 Although

Dr.    Burr    acknowledged     W.L.-R.'s       completion   of    a   batterers'

intervention program, based on his persistent denials, Dr. Burr

found little value in his completion of the program and a risk

that the domestic violence, which posed the most significant risk

to the children, would continue.              Likewise, Dr. Burr found W.L.-

R.'s    completion     of    substance      abuse   treatment     indicative     of

remission, not rehabilitation, thus posing a risk for future

substance abuse.

       Dr. Burr noted that because W.L.-R.'s psychological needs

were primarily focused on protecting his own dignity and self-

respect,      he   would    rather   risk     permanent   separation    from   his

children than admit he engaged in problematic behaviors and was

                                         11                               A-4900-16T1
unable to visualize or conceptualize the needs of his children

taking precedence over his own.           As such, according to Dr. Burr,

W.L.-R.    was   unable    and   unprepared     to   address     the    special

developmental needs of his children.            Dr. Burr opined that there

were no services that could be offered to W.L.-R. that would change

him sufficiently to be able to parent his children because, while

loss was normally a motivator, W.L.-R. had displayed no substantive

change in his attitude since his children's removal.

     Regarding the bonding evaluation, Dr. Burr opined that the

children's attachment to W.L.-R. was "ambiguous," as they did not

see him as a primary parental figure from whom they expected the

satisfaction of their needs.         In particular, M.L.-C. displayed a

"significant aversion" towards W.L.-R., showing a mistrust that

Dr. Burr indicated was evidence of no bond at all.               Although Dr.

Burr noted that W.L.-R. appropriately directed and organized the

children's play, neither child sought to be physically close to

him nor did either call him by a discernible name.

     In contrast, Dr. Burr opined that the children have developed

a significant secure attachment to their resource parent, whom

they view as a primary parental figure in their lives.                 Dr. Burr

observed    M.L.-C.'s     demeanor   to    be   engaging   and    W.J.L.-C.'s

demeanor to be responsive to the resource parent, seeking comfort

from her.    Acknowledging that not all severing of relationships

                                     12                                 A-4900-16T1
for a child under two years of age are harmful, Dr. Burr noted

that there is always a dimension of loss.        Dr. Burr opined that

if the children stayed with the resource parent, they would enjoy

a   secure   environment   and   their   development   would   progress.

However, if the children were removed, there would be a significant

disruption, but it would be impossible to predict how each child

would react specifically.

      On the other hand, Dr. Burr testified that if the children

were reunited with defendants, it would be in an insecure and

stressful environment and the children would have to work to adapt

and survive in that deleterious environment.      Moreover, given the

secure attachment the children have developed with their resource

parent, neither defendant would be able to mitigate the loss of

that relationship, while the quality of the resource parent's

nurturing would likely "substantially mitigate" any sense of loss

the children might experience if the relationship with defendants

was severed.   Dr. Burr concluded that for the children to be safe,

they should be permitted to achieve permanency with their resource

parent because the longer children have ambiguity and insecurity,

the more harm it will do.

      Following the trial, on June 30, 2017, Judge Grimbergen issued

a written decision in which she determined the Division had proven,

"clearly and convincingly," all four prongs of the best interests

                                   13                            A-4900-16T1
standard.   Preliminarily, the judge found the Division's witnesses

credible.     Turning to the first two prongs, which the judge

acknowledged were "interrelated and overlapping," Judge Grimbergen

was   satisfied   that   defendants    "have   continued   to   harm   the

children's safety, health and development by failing to address

the issues relating to domestic violence and substance abuse[,]

causing further delay in permanency for [the children]."        Further,

the judge concluded that "[t]o deny [the children] permanency in

the hope that [defendants] can become stable parents in light of

their failure to change their behavior is not in the children's

best interests."

      Noting that the children were removed for the same issues

that led to M.L.-C.'s removal before W.J.L.-C. was born, the judge

explained that

            [A.S.C.] has refused to separate herself from
            [W.L.-R.] and has not resolved the negative
            impact her failure to do so has on the
            children.    The Division has made multiple
            attempts to help [A.S.C.] separate from [W.L.-
            R.] since the inception of the litigation in
            September of 2014. Despite the referrals to
            shelters and domestic violence liaisons,
            [A.S.C.], by her actions, has made it clear
            that she has no intention of leaving [W.L.-
            R.].   Each time she leaves the home, she
            returns, subjecting herself to further abuse.
            She has expressed fear of [W.L.-R.] not only
            for herself on multiple occasions, but for her
            children as well.      Even if she was to
            successfully separate from [W.L.-R.], the
            uncontroverted testimony from Dr. Burr is that

                                  14                              A-4900-16T1
           [A.S.C.] is not capable of parenting these
           children on her own.

      In addition, given A.S.C.'s acknowledgement "that alcohol was

part of what led to the domestic violence[,]" the judge found it

significant      that   A.S.C.'s   long-term   substance     abuse    issues

persisted as evidenced by her positive test results while attending

the Lennard Clinic.        The judge determined that the record was

clear that "[A.S.C.] cannot protect herself and her children from

domestic violence," and "has not benefitted from domestic violence

and individual counseling, or shelter placements despite being

given numerous opportunities."        Relying on N.J. Div. of Youth &

Family Servs. v. F.M., 211 N.J. 420 (2012) and N.J. Div. of Youth

& Family Servs. v. M.M., 189 N.J. 261 (2007), as well as Dr. Burr's

testimony "that the most significant risk factor to these children

is the domestic violence," the judge concluded that "[e]ven as a

victim of domestic violence, failure to protect oneself and one's

children satisfies [p]rong [o]ne."

      Regarding W.L.-R., the judge also found that "[t]he Division

had   provided    him   with   numerous   services   with   little   effect"

"because of his refusal to acknowledge that domestic violence and

substance abuse are issues."        According to the judge, because the

children have reportedly witnessed the violence, "[W.L.-R.'s]

repeated denials and blaming [A.S.C.], coupled with the number of


                                     15                              A-4900-16T1
events set forth in the evidence[,] highlights the potential danger

[W.L.-R.]    presents     to     the   children's     safety,      health    and

development."    The judge concluded that despite the fact that "for

the   most   part[,]    during    visitations,      both    [defendants]    were

appropriate," "[t]he larger picture over time since September 2014

when the Division became involved shows that neither [defendant]

[has] meaningfully and consistently engaged in services which has

impaired their ability to care for the children and continues to

contribute to the risk of harm."

      Turning to prong three, the judge determined that the Division

provided "reasonable efforts to help [defendants] correct the

circumstances that led to [the children's] removals[,] including

psychological     evaluations,         [substance     abuse]      assessments,

substance abuse treatment, individual therapy, family therapy,

parenting    skills,     visitation,        housing    assistance,     shelter

placement and domestic violence counseling."               The judge noted that

sufficiency of the Division's efforts was "not measured by whether

they ultimately resulted in success or failure," but rather their

"adequacy in light of all the circumstances of the given case."

While acknowledging that both defendants participated in services,

the judge determined that "neither of them advanced such that they

could viably parent the children despite those services."



                                       16                               A-4900-16T1
      To further support her conclusion, the judge relied on Dr.

Burr's testimony that "no additional services that the Division

could offer . . . would change [defendants'] behavior as those

services have already been offered and none of them have resulted

in   the   necessary   change   in   either   parent."   The   judge   also

determined that "the Division considered alternatives to adoption"

by assessing "[a] multitude of family members . . . as options."

However, "unfortunately, none of them were able to fulfill a

caretaker role for both [children]."

      Finally, as to prong four, the judge acknowledged that under

the case law, "a child's need for permanency outweighs protracted

efforts to have the biological parents become viable parenting

options."    Further, quoting In re Guardianship of K.H.O., 161 N.J.

337, 355 (1999), the judge noted that recent legislation "permits

termination of parental rights 'where a child has been in placement

for more than one year and the family has failed to remedy the

problems that caused the placement despite the Division's diligent

efforts.'"

      The judge then determined that the children "will suffer

greater harm from the termination of their relationship with their

resource parent than they would from a termination of their

relationship with their biological parents."         "Based on Dr. Burr's

uncontroverted expert opinion and the other competent evidence in

                                     17                           A-4900-16T1
the record," the judge was satisfied "that terminating defendants'

parental rights to [the children] would not do more harm than

good."   The judge elaborated:

           Here we have two parents who have demonstrated
           over the course of [two-and-one-half years
           that they are incapable of changing their
           behavior, even if it means the loss of their
           children.      [W.L.-R.] refuses to admit he
           engages in domestic violence.         [A.S.C.]
           refuses to commit to leaving [W.L.-R.] so that
           her children could possibly be returned to
           her.      Neither   parent  has   successfully
           addressed their substance abuse issues.     It
           is true that they both have been consistent
           with   visitation,    thus   maintaining   the
           connection to their children. However, their
           failure to remedy the issues which caused the
           children to be removed after this length of
           time cannot be ignored.

     The judge acknowledged that "[t]here [was] no dispute that

the children have an attachment with both [defendants]."    However,

relying on Dr. Burr's psychological and bonding evaluations, the

judge concluded if the relationship with defendants was severed,

the resource parent would "substantially mitigate any sense of

loss."   Whereas "the effect of a failed reunification for [W.J.L.-

C.] and a second for [M.L.-C.] would be one more disruption for

both children."   The judge agreed with Dr. Burr that reunification

posed an unacceptable risk of harm to the children because they

would "have to adapt to a violent or disruptive environment."     The

judge concluded that the children needed "the safe and stable


                                 18                          A-4900-16T1
permanency    their      resource      parent    [could]    provide"      and    was

satisfied    that   it    was    in   their     "best   interest   to     terminate

[defendants'] parental rights" to "allow for that permanency."

The judge entered a memorializing order, and this appeal followed.

     Our    scope   of   review       on   appeals   from   orders      terminating

parental rights is limited.                In such cases, we will generally

uphold the trial court's findings, so long as they are supported

by "adequate, substantial, and credible evidence."                   N.J. Div. of

Youth & Family Servs. v. R.G., 217 N.J. 527, 552 (2014).                         The

decision should only be reversed or altered on appeal if the trial

court's findings were "so wholly unsupportable as to result in a

denial of justice."        N.J. Div. of Youth & Family Servs. v. P.P.,

180 N.J. 494, 511 (2004) (quoting In re Guardianship of J.N.H.,

172 N.J. 440, 472 (2002)).

     Likewise, we must give substantial deference to the family

court judge's special expertise and opportunity to have observed

the witnesses firsthand and evaluate their credibility.                   R.G., 217

N.J. at 552-53.       Moreover, as the fact finder, while the "trial

judge is 'not required to accept all or any part of [an] expert

opinion,'" he or she may "place[] decisive weight on [the] expert."

In re Civil Commitment of R.F., 217 N.J. 152, 156, 174 (2014)

(first   alteration      in     original).       Even   where,     as    here,   the

appellants allege "error in the trial judge's evaluation of the

                                           19                               A-4900-16T1
underlying facts and the implications to be drawn therefrom,"

deference must be afforded unless the judge "went so wide of the

mark that a mistake must have been made."                M.M., 189 N.J. at 279

(first quoting In re Guardianship of J.T., 269 N.J. Super. 172,

188-89 (App. Div. 1993); then quoting C.B. Snyder Realty, Inc. v.

BMW of N. Am. Inc., 233 N.J. Super. 65, 69 (App. Div. 1989)).

     Guided       by    these     standards,     we   conclude      that     Judge

Grimbergen's factual findings are amply supported by the credible

evidence in the record, and her legal conclusions are unassailable.

"It is not our place to second-guess or substitute our judgment

for that of the family court, provided that the record contains

substantial and credible evidence to support the decision to

terminate parental rights."             F.M., 211 N.J. at 448-49.

     Here, the judge reviewed the evidence presented at trial,

made detailed findings as to each prong of N.J.S.A. 30:4C-15.1(a),

and concluded that the Division met by clear and convincing

evidence    all    of    the    legal     requirements    for   a   judgment      of

guardianship.           The     judge's    opinion    tracks    the   statutory

requirements of N.J.S.A. 30:4C-15.1(a) and accords with applicable

case law.    See, e.g., F.M., 211 N.J. at 447-54; N.J. Div. of Youth

& Family Servs. v. E.P., 196 N.J. 88, 103-07 (2008); K.H.O., 161

N.J. at 347-63; In re Guardianship of D.M.H., 161 N.J. 365, 375-

93 (1999).     We thus affirm substantially for the reasons Judge

                                          20                               A-4900-16T1
Grimbergen expressed in her well-reasoned written opinion and,

like the judge, find defendants' arguments unavailing.

    Affirmed.




                              21                         A-4900-16T1